DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections

Claims 1, 8, and 15 are objected to because of the following informalities: 
- claim 1, “seismic volumes” (line 1) should be – a seismic volume --; “a seismic volume” (line 3) should be – the seismic volume --; the step of “upon determining …, truncating the one or more surfaces …” (lines 10-13) is not tied to the prior steps. The step of “upon determining …, truncating the one or more surfaces …” (lines 10-13) should be tied to the “automatically tracking ,,,” step.
- claims 8 and 15, the steps of “determining whether or not …, truncate the one or more surfaces …” are not tied to the prior steps. The steps of “determining whether or not …, truncate the one or more surfaces …” should be tied to the “automatically track …” step.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




The claims are drawn to a "computer readable storage medium".   The broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
  	The Examiner suggests that Applicant amends the claims as follows: insert -- non-transitory – before “computer readable storage medium".
	The specification does not define “computer readable medium/media” to exclude non-transitory medium/media. Instead, paragraph 0068 of the specification discloses “[t[hese terms exclude people or groups of people. As used herein, the terms “computer readable medium” and “computer readable media” refer generally to tangible, physical, and non-transitory electronic storage mediums that store information in a form that is readable by a computer.”

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:

Under prong 1, step 2A, claims 1, 8, and 15 recite an abstract idea including “determining a tracking region within the seismic volume, based on the generated data hull” (Mental Processes).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “automatically tracking each surface of the multi-Z horizon through the tracking region”.
Accordingly, the claims 1-14 are patent eligible under 35 USC 101. Claims 15-20 are patent eligible under 35 USC 101 should the above rejection under 35 USC 101 is overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neave (US 2014/0140580) in view of Nguyen et al. (US 2016/0209530).

Regarding claims 1, 8, and 15, Neave discloses a method and system for automatically tracking multi-Z horizons within seismic volumes (paragraph 0088, lines 1-2; paragraph 0091, lines 7-9; Fig. 1), the method comprising:
obtaining seed data a surface of an horizon within a seismic volume (paragraph 0033, lines 8-10);
	generating a data hull (creating a fault model, paragraph 0033, line 21) for each surface (for propagating multiple horizons, paragraph 0036, lines 3-4, Fig. 3A) based on the obtained seed data (paragraph 0033, lines 8-10);
	automatically tracking each surface of the multi-Z horizon (paragraph 0088, lines 1-2; paragraph 0091, lines 7-9);
	automatically tracking each surface of the multi-Z horizon (paragraph 0088, lines 1-2; paragraph 0091, lines 7-9).

While Neave does not expressly disclose obtaining seed data for each of a plurality of surfaces of a multi-Z horizon, Neave discloses multiple horizons can be extracted from different seeds (paragraph 0026, lines 5-6; the horizons can be multi-valued, paragraph 0024, lines 15-19; also referred to as multi-z, paragraph 0024, lines 1-5). Accordingly, Neave discloses obtaining seed data for each of a plurality of surfaces of a multi-Z horizon.



Nguyen et al. discloses determining a tracking region within the seismic volume, based on the generated data hull (sizing tiles based on faulted seismic data, paragraph 0030, lines 18-26) for horizon tracking tracking (paragraph 0030, lines 14-15, 25-26). Accordingly, it would have been obvious to automatically tracking each surface of the multi-Z horizon as disclosed by Neave through the tracking region.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Neave with a tracking region as disclosed by Nguyen et al. for the purpose of automatically tracking each surface of the multi-Z horizon.

Regarding claims 8 and 15, Neave further discloses a processor (108) and a memory (110) (Fig. 1) having computer readable instructions to be executed by the processor (paragraph 0028, lines 10-21).

Regarding claims 2, 9, and 16, Neave does not disclose the data hull is a polygon specifying boundaries of the tracking region within the seismic volume. 



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Neave with a polygon as disclosed by Nguyen et al. for the purpose of horizon tracking.

Regarding claims 3, 10, and 17, Neave discloses the plurality of surfaces of the multi-Z horizon include at least one pair of consecutive surfaces corresponding to a top surface and a base surface (inherent feature of multi-z having multi-valued horizons, paragraph 24, line 4, having a top surface and bottom/base surface). 

Claims 4, 5, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neave in view of Nguyen et al. (‘530) as applied to claims 1, 8, and 15 above, and further in view of Nguyen et al. (US 2019/0265377).

Regarding claims 4, 11, and 19, Neave as modified by Nguyen et al. (‘530) does not disclose the multi-Z horizon represents a geological structure of a subsurface formation. 

Nguyen et al. (‘377) disclose a multi-Z horizon represents a geological structure of a subsurface formation (paragraph 0021, lines 1-4). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Neave as modified with a multi-Z horizon as disclosed by Nguyen et al. (‘377) for the purpose of representing a geological structure of a subsurface formation.

Regarding claims 5, 12, and 20, Neave discloses a geological structure is selected from the group consisting of: a reverse fault (paragraph 0024, lines 17-19). 

While Neave does not disclose the geological structure is selected from the group consisting of: a salt body and overturned beds, the limitation is recited in the alternative form; thus, the limitation is an optional limitation. 

Claims 6, 7, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neave in view of Nguyen et al. (‘530) as applied to claims 1, 8, and 15 above, and further in view of Howard (US 5,056,066).

Regarding claims 6, 13, and 18, Neave as modified by Nguyen et al. (‘530) does not disclose the seed data for each surface of the multi-Z horizon includes one or more seed points selected by a user within the seismic volume. 

Howard discloses a seed data for each surface of the multi-Z horizon (x, y position and depth z, column 2, lines 15-16) includes one or more seed points selected by a user 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Neave as modified with seed points as disclosed by Howard for the purpose of tracking a horizon.

Regarding claims 7, 14, and 18, Neave as modified by Nguyen et al. (‘530) does not disclose each of the one or more seed points represents a location on a seismic data trace at a depth corresponding to at least one surface of the multi-Z horizon. 

Howard discloses each of the one or more seed points represents a location on a seismic data trace at a depth corresponding to at least one surface of the multi-Z horizon (column 2, lines 15-16).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al. (US 2020/0049847) discloses systems and methods for interpreting and visualizing multi-z horizons from seismic data (Abstract, lines 1-2).
Chan et al. (US 2020/0363547) is a child of the instant application.
	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 27, 2021